DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because multiple reference characters appear to point to the same elements and some reference characters appear to point to incorrect elements. For instance, item 18 is listed as the “primary element” in a transformer arrangement, but it denotes the entire track section in the figures. Since only items 14 in the track are part of the transformer arrangement, this labeling appears to be incorrect. Similarly, item 16 denotes the transformer arrangement, but points to the toy vehicle. As best understood, the transformer arrangement is the coils 28 or coil arrangement along with bus bars 14, but does not include the toy vehicle or remainder of the track. Similarly, the various vectors and directions of extension appear to overlap or are incorrectly labeled. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s claims appear to have many redundant features which makes it unclear what is being claimed. Several terms appear to be used for the same element without proper antecedent basis which also causes confusion in the claims. Vague terms are also used which makes it difficult to ascertain the scope of the claims. Several examples are given below, but applicant is required to fully review the claims and correct any additional issues. 
Claim 1 recites “at least one bus bar,” but then later claims that the bus bar “including a transformer arrangement with a primary element and a secondary element.” However, it appears the bus bar is the “primary element” or part of the primary element, and not the secondary element, rendering this section of the claims confusing. Further, the drawings refer to the primary element as item 18, which is shown in fig. 2 as the entire track segment, making these recitations further unclear. Further, the “transformer arrangement” is labeled as item 16, which merely points to the toy vehicle in fig. 1. The claim terms do not appear to align with the drawings or to other claim terms. Appropriate correction is required. 
The end of claim 1 and claims 2 and 3 recite a “screw vector,” a “rotation vector,” and a “main direction of extension,” however, the examiner does not find these terms to be known in the art and it is unclear what is being claimed. Further, the “main direction of extension,” H, is shown in fig. 2 as forward with regard to the track, but, does not appear to align with the windings 28, making this limitation confusing. Further still, the “screw vector,” is labeled as item S, which is shown in fig. 2 to be perpendicular to item 26, but not to the windings 28, making this limitation confusing. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Toler (US PGPub. No. 2011/0034254 A1) in view of Myus et al. (US Patent No. 5,868,076) and further in view of Bailly (US PGPub. No. 2010/0279582 A1).
In Reference to Claims 1-3, 8, and 10
Toler teaches (Claim 1) A model car racing track having at least one model car (an item 28, fig. 2) guided along a lane and a track defining the lane (one of the lanes along which an item 28 travels, fig. 2), wherein the track has at least one bus bar extending in the direction of the lane (an item 46, fig. 2) including a transformer arrangement with a primary element (an item 46, fig. 2) and a secondary element (item 26/48, fig’s 2 and 4) for contact-free and interruption-free transmission of energy and control signals from the track to the model car (paragraph 0026 and 0027), wherein the bus bar is arranged [below] a surface of the track and is the primary element of the transformer arrangement extending in the direction of the lane (items 46, fig’s 2 and 4 and paragraph 0025), and the model car comprises the secondary element of the transformer arrangement for coupling in the electromagnetic field generated by the primary element (item 48, fig’s 2 and 4 and paragraphs 0026 and 0027), wherein the secondary element has a winding or a plurality of windings (item 48, fig. 4 and paragraph 0027), wherein the winding or plurality of windings defines a screw vector (S) extending [] which extends substantially at right angles to the direction of the lane (fig. 4);
(Claim 2) wherein a rotation vector (R) of the electromagnetic field generated by the primary element points substantially in the direction of the lane (items 46, fig’s 2 and 5 and paragraph 0032);
(Claim 8) wherein the at least one lane has two parallel bus bars extending in the direction of the lane (each item 46 includes multiple turns of a wire, each turn can be considered a bus bar and are parallel to each other; paragraph 0032).
 (Claim 10) wherein the two bus bars of a lane are wired electrically in series (paragraph 0032, each winding is connected together with the other windings, e.g. in series).
Toler fails to teach the features of the bus bar on the surface of the track and the screw vector extending horizontally of claim 1 and the feature of claim 3. 
Myus teaches (Claim 1) a bus bar arranged on a surface of the track (items 3, fig. 2; column 2 lines 62-65);
Bailly teaches (Claim 1) the screw vector of the windings extending horizontally in a width direction Y (fig. 4; also note this limitation is unclear);
(Claim 3) wherein the secondary element has a main direction of extension (H) which is substantially at right angles to the direction of the lane (fig. 4; again note this limitation is unclear).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the electrically powered track vehicle device of Toler with the feature of a bus bar arranged on the surface as taught by the electrically powered track vehicle device of Myus for the purpose of providing a stronger electrical field while still allowing for an even track surface as taught by Myus (column 2 lines 62-65), making the device more reliable, and more attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the electrically powered track vehicle device of Toler with the feature of the orientation of the windings / secondary element as taught by the electrically powered track vehicle of Bailly for the purpose of allowing the device to obtain a wider range of information from the vehicle as taught by Bailly (paragraph 0049), giving a user more control of the vehicle, making the device more reliable, more versatile, and more attractive to the users. 
Further, the examiner notes that it has been held that rearrangement of parts has no patentable significance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Since there would not be any operational different between locating the bus bar on the surface of the track as opposed to recessed below the surface of the track, this minor change in location of the bus bar is not a patentable distinction.
Similarly, since the purpose of the secondary element / windings appears to simply be to receive power, which is taught in the Toler reference, merely orienting the secondary element / windings in any suitable orientation that would achieve this function is an obvious matter of engineering design choice, and not a patentable distinction. 

Claims 5-7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toler, Myus et al., Bailly, and further in view of Lucas et al. (US PGPub. No. 2005/0287920 A1).
In Reference to Claims 5-7, 11, and 13
The modified device of Toler teaches all of claim 1 as discussed above. 
Toler further teaches (Claim 5) wherein at least one second lane with at least one second bus bar is provided (another of the lanes along which the cars travel, fig. 2; and another item 46), along which a second model car is guided along the lane (another of the cars 28, fig. 2), wherein an electrical current with a first [phase] is applied to the first bus bar and a second electrical current with a second [phase] is applied to the second bus bar, wherein the first frequency is different from the second frequency (paragraphs 0038 and 0050);
(Claim 6) wherein the second [phase] is at least one and a half times the first [phase] (paragraphs 0038 and 0050);
(Claim 11) wherein the at least one lane has two parallel bus bars extending in the direction of the lane (each item 46 includes multiple turns of a wire, each turn can be considered a bus bar and are parallel to each other; paragraph 0032);
 (Claim 13) wherein the two bus bars of a lane are wired electrically in series (paragraph 0032, each winding is connected together with the other windings, e.g. in series).
Toler fails to teach different frequencies of claims 5-7. 
Lucas teaches (Claims 5 and 6) first and second frequencies (paragraph 0030);
(Claim 7) wherein the first frequency is [x] kHz and the second frequency [x] kHz (paragraph 0030).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the multiple remote control vehicle system of Toler with the feature of first and second frequencies as taught by the multiple remote control vehicle system of Lucas for the purpose of allowing the device to more easily be able to control different vehicles without signal interference as taught by Lucas (paragraph 0030), making the system more reliable, and more attractive to the users. 
	Further, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the general conditions of supplying power via an inductive circuit to a toy vehicle at a workable frequency, as well as the feature of using different signals to control different tracks/ circuits, merely claiming particular frequency differences that would perform this function is an obvious matter of selecting a optimum or workable range by routine experimentation and is not a patentable distinction. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toler, Myus et al., Bailly, and further in view of Sano (US Patent No. 4,401,305).
In Reference to Claim 9
The modified device of Toler teaches all of claims 1 and 8 as discussed above. 
Toler fails to teach the feature of claim 9. 
Sano teaches (Claim 9) wherein [] two bus bars of a lane are wired electrically in parallel (fig. 7 and column 10 lines 1-25).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy car device of Toler with the feature of wiring the bus bars in parallel as taught by the toy car device for Sano for the purpose of allowing for redundant power supply as taught by Sano (column 10 lines 1-25), making the device more reliable, and more attractive to the users. 
Further, merely wiring the bus bars in parallel or in series are obvious substitutions of one known element for another and are not patentably distinguishable features. This is further evidenced by applicant’s claims / specification which indicate that the device could be wired either way and still operate properly. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toler, Myus et al., Bailly, Lucas, and further in view of Sano.
In Reference to Claim 12
The modified device of Toler teaches all of claims 1, 5, 7, and 11 as discussed above. 
Toler fails to teach the feature of claim 12. 
Sano teaches (Claim 12) wherein the two bus bars of a lane are wired electrically in parallel (fig. 7 and column 10 lines 1-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy car device of Toler with the feature of wiring the bus bars in parallel as taught by the toy car device for Sano for the purpose of allowing for redundant power supply as taught by Sano (column 10 lines 1-25), making the device more reliable, and more attractive to the users. 
Further, merely wiring the bus bars in parallel or in series are obvious substitutions of one known element for another and are not patentably distinguishable features. This is further evidenced by applicant’s claims / specification which indicate that the device could be wired either way and still operate properly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711